Citation Nr: 0904729	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-12 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
legs.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service from March 1984 to December 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The Veteran indicated on his April 2006 VA Form 9 that he 
wished to testify at a Board hearing.  A Travel Board hearing 
was scheduled for October 2008 and notification of this 
hearing was sent to the Veteran in September 2008.  However, 
this letter was returned as undeliverable, and it was noted 
that it could not be forwarded.  This was the same address to 
which multiple documents were sent to the Veteran during this 
appeal (see June 2005 duty-to-notify-and-assist letter, 
October 2005 rating decision, and March 2006 statement of the 
case); those documents were not returned as undeliverable.  

The Veteran has not informed VA of an updated address, and 
the Board finds that it has met its duty in affording the 
Veteran the opportunity to give testimony before the Board.  


FINDINGS OF FACT

1.  There is no competent medical evidence of arthritis of 
the legs.

2.  There is no competent medical evidence of a low back 
disorder.

3.  There is no competent medical evidence of bilateral 
hearing loss.


CONCLUSIONS OF LAW

1.  Service connection for arthritis of the legs is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Service connection for a low back disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that he suffers 
from arthritis of the legs, a low back disorder, and 
bilateral hearing loss which are related to his service with 
the United States Air Force from March 1984 to December 1994.  
Specifically, he contends that these disabilities were 
incurred as a result of his ten year career in surface and 
air transportation.    

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service- 
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  


In addition, certain chronic diseases, such as arthritis and 
bilateral hearing loss, may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one 
year after discharge may still be service connected if all 
the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

Analysis

The Veteran's service treatment records show that he was 
treated for left hip, right knee, low back, and muscle pain 
from August 1991 to April 1993.  Particularly, a service 
treatment record dated in March 1993 shows diagnoses of 
spinal arthropathy and rheumatoid arthritis.  Records also 
show Streptococcal induced polyarthritis pains and normal X-
rays in 1991.  Service audiological examinations dated in 
January 1984, October 1984, April 1988, September 1992, April 
1993, August 1993, January 1994, and October 1994 showed 
hearing within normal limits.  

The Veteran was afforded a VA examination in September 2005.  
During this examination the Veteran reported that during his 
service he was involved primarily in combat linguistics, 
which was basically office-type work with a computer.  He 
denied combat exposure.  On physical examination the examiner 
noted normal range of motion of the back and knees and 
reported that there was no evidence of osteoarthritis in 
either location.  X-rays of both the lumbar spine and the 
knees were within normal limits.  The examiner opined that 
because there was no current evidence of osteoarthritis it 
was less likely than not that the Veteran's discomfort of the 
back and knees is related to his military service.  No 
examination was conducted regarding the Veteran's claim for 
service connection for bilateral hearing loss.  

1.	Arthritis of the Legs

The Board finds that service connection for arthritis of the 
legs is not in order.  While the Veteran's service treatment 
records show complaints of left hip and right knee pain, as 
well as rheumatoid arthritis Streptococcal induced 
polyarthritis, the September 2005 VA examiner noted that 
there was no evidence of current arthritis or any other 
disability of the knees.  The Board notes that arthritis is 
not a condition subject to lay diagnosis.  See generally 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
As was stated earlier, current disability is required in 
order to establish service connection.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, in the absence of evidence of a current 
disability, the preponderance of evidence is against service 
connection for arthritis of the legs, 38 U.S.C.A. § 5107(b), 
and the claim is denied.

2.	Low Back Disorder

The Board finds that service connection for a low back 
disorder is not in order.  While the Veteran's service 
treatment records show complaints of low back pain, as well 
as spinal arthropathy, rheumatoid arthritis, and 
Streptococcal induced polyarthritis, the September 2005 VA 
examiner noted that there was no evidence of current 
arthritis or any other disability of the spine.  As was 
stated earlier, current disability is required in order to 
establish service connection.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, in the absence of evidence of a current 
disability, the preponderance of evidence is against service 
connection for a low back disorder, 38 U.S.C.A. § 5107(b), 
and the claim is denied.

3.	Bilateral Hearing Loss

In this case, the Board finds that service connection for 
bilateral hearing loss is not in order as the Veteran has not 
submitted evidence of current bilateral hearing loss.  The 
results of the Veteran's most recent audiological 
examination, dated October 1994, are as follows:

Pure Tone Thresholds at Indicated Frequencies

1000H
z
2000H
z
3000H
z
4000H
z
Right Ear
10dB
5dB
5dB
10dB
Left Ear
15dB
10dB
5dB
5dB

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385.  The results of the October 1994 in-service 
examination fail to show current hearing loss in either ear 
for VA compensation purposes.  Id.  The Veteran has not 
submitted any evidence that he has a current hearing loss.  
Current disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The Veteran's claim for service connection implicitly 
includes the assertion that he has bilateral hearing loss, 
but his personal opinion as a lay person not trained in 
medicine is not competent evidence needed to establish a 
diagnosis of hearing loss or its relationship to service.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Therefore, the preponderance of evidence is against service 
connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2005.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations and obtained medical opinions as to the etiology 
of the claimed leg and back disabilities, and afforded the 
Veteran the opportunity to give testimony before the Board 
although.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

While the Veteran was not afforded a VA examination regarding 
his claimed bilateral hearing loss, VA need not conduct an 
examination with respect to this claim because the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  There is no 
evidence of current bilateral hearing loss and no indication 
of any noise exposure or decreased hearing during the 
Veteran's military service.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for arthritis of the legs is denied.

Service connection for a low back disorder is denied.

Service connection for bilateral hearing loss is denied.




____________________________________________
M. E. LARKIN	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


